UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4262


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

URCHEL LAVOY HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00329-TDS-1)


Submitted:   October 30, 2013             Decided:   November 21, 2013


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.  Stephen Thomas Inman, OFFICE OF THE
UNITED   STATES ATTORNEY,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Urchel Lavoy Hill appeals his conviction after he pled

guilty to filing a false tax return, in violation of 26 U.S.C.

§ 7206(1)      (2006),     and     his     sentence        of        thirty-six       months

imprisonment.        Hill’s      counsel    has    filed        a    brief       pursuant    to

Anders v. California, 387 U.S. 738 (1967), stating that he has

found no meritorious issues for appeal, noting that there was

nothing in the record to undermine the validity of Hill’s plea,

and questioning whether the district court erred by denying Hill

a   downward     adjustment       for    acceptance        of       responsibility          and

whether the sentence is otherwise reasonable.                             Hill filed a pro

se supplemental brief, raising additional sentencing issues.                                We

affirm.

            Hill’s     counsel      raises        as   a      potential           issue     the

validity of Hill’s guilty plea but points to no specific error

in the Fed. R. Crim. P. 11 hearing.                    Before accepting a guilty

plea, the trial court must conduct a plea colloquy in which it

informs    the    defendant       of,    and   confirms         that        the    defendant

comprehends, the rights he is relinquishing by pleading guilty,

the charge to which he is pleading, and the maximum possible

penalty he faces.          Fed. R. Crim. P. 11(b); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                         The court also must

ensure    that   the     plea    was     voluntary      and         not    the    result     of

threats, force, or promises not contained in the plea agreement.

                                           2
Fed.    R.    Crim.    P.   11(b)(2).            Additionally,          the    court        “must

determine that there is a factual basis for the plea.”                                    Fed. R.

Crim. P. 11(b)(3).

              Because Hill did not seek to withdraw his guilty plea

or    otherwise     preserve      any     alleged        Rule   11      error       by     timely

objection, we review the plea colloquy for plain error.                                    United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                   Upon our

review we conclude that the district court fully complied with

the mandates of Rule 11 in accepting Hill’s plea.                                       The court

ensured that the plea was knowing and voluntary and supported by

an independent factual basis.                    See DeFusco, 949 F.2d at 116,

119-20.       Thus,    we    discern    no       plain    error      and      affirm       Hill’s

conviction.

              Next, Hill and his counsel question the calculation of

the Guidelines range and the reasonableness of the sentence.                                   We

review a sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.”               Gall v. United States, 552 U.S.
38,    41    (2007).        We   “first    ensure        that     the      district         court

committed     no   significant      procedural           error,”     such          as    improper

calculation of the Guidelines range, insufficient consideration

of    the    18   U.S.C.    §    3553(a)     (2012)       factors,         and      inadequate

explanation of the sentence imposed.                     Gall, 552 U.S. at 51.                 If

we    find   the   sentence       procedurally           reasonable,          we    also     must

examine      the      substantive       reasonableness            of       the          sentence,

                                             3
“tak[ing] into account the totality of the circumstances.”                                    Id.

A within-Guidelines sentence is presumed reasonable on appeal,

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012), and

the    defendant        bears      the   burden      to     “rebut    the       presumption    by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                      United States v. Montes-Pineda,

445 F.3d 375,    379     (4th     Cir.    2006)      (internal       quotation       marks

omitted).

                Although        Hill     complains          that     the        district    court

imposed sentencing enhancements that were not submitted to a

jury       or   admitted      by    him,    we       have    previously          rejected    this

argument.        See United States v. Blauvelt, 638 F.3d 281, 293 (4th

Cir.    2011)     (collecting          cases).        Hill     also    suggests       that    the

district        court    erred      by   declining        to   award       an    acceptance    of

responsibility adjustment after the district court found that he

had obstructed justice. *                We conclude that the district court did


       *
        Neither Hill nor his counsel disputes on appeal the
applicability of the obstruction of justice adjustment.      Our
review of the record pursuant to Anders reveals that the
district court did not err—plainly or otherwise—in finding that
a preponderance of the evidence supported the adjustment.    See
United States v. Greene, 704 F.3d 298, 303-04 (4th Cir. 2013)
(discussing plain error standard of review), cert. denied, __
U.S. __, 2013 WL 1808696 (U.S. Oct. 15, 2013) (No. 12-9965); see
United States v. Thorson, 633 F.3d 312, 320-21 (4th Cir. 2011)
(discussing obstruction of justice enhancement); see also U.S.
Sentencing Guidelines Manual (“USSG”) § 3C1.1 & cmt. n.4(C)
(2012).



                                                 4
not clearly err in refusing to award a downward adjustment for

acceptance      of    responsibility           because      Hill’s        case    was    not    an

“extraordinary        case[]      in    which       adjustments       under       both       [USSG]

§§ 3C1.1      and    3E1.1      may    apply.”        USSG     § 3E1.1         cmt.     n.4;    see

United     States    v.    Bartko,       728 F.3d 327,        345    (4th       Cir.   2013)

(stating standard of review); United States v. Knight, 606 F.3d
171, 176 (4th Cir. 2010) (reviewing claim as factual matter).

Next, contrary to Hill’s assertion that the Government failed to

submit sufficient information to establish that he owed $92,337

in restitution to the Internal Revenue Service for unpaid taxes

over   a   four-year       period,       Hill       stipulated       to     the    restitution

amount in the plea agreement.                  We therefore conclude that Hill’s

sentence is procedurally reasonable.

              Finally,          Hill     suggests        that         his        sentence       is

substantively        unreasonable        because       he    received           the    statutory

maximum     sentence       on    his    first       criminal    conviction.              Because

Hill’s sentence is within a properly calculated Guidelines range

and    Hill   has    not     rebutted     the       presumption           of    reasonableness

afforded      such    sentences,         we    conclude        that       the     sentence      is

substantively reasonable.                See Susi, 674 F.3d at 289; Montes-

Pineda, 445 F.3d at 379.               Thus, the district court did not abuse

its    discretion         in     sentencing          Hill      to     thirty-six             months

imprisonment.



                                                5
               In accordance with Anders, we have reviewed the entire

record    on    appeal      and    have    found     no   meritorious       issues       for

appeal.        We   therefore       affirm    the    district      court’s       judgment.

This Court requires that counsel inform Hill, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Hill requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may      move    in    this    Court     for   leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Hill.              We dispense with oral argument because the

facts    and    legal      contentions      are    adequately      presented       in    the

materials      before      this    Court     and    argument      would    not    aid    the

decisional process.

                                                                                  AFFIRMED




                                             6